[  *  ] -- Confidential portions of this agreement have been omitted pursuant to
a request for confidential treatment under Rule 24b-2 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934. 
The omitted material has been filed separately with the Securities and Exchange
Commission.

 

Mississippi Chemical Corporation

Revised First Amendment to Post-Petition Credit Agreement and Waiver

Harris Trust and Savings Bank,

individually and as DIP Agent

Chicago, Illinois

The From Time to Time Lenders Party

to the Credit Agreement described below

Ladies and Gentlemen:

          Reference is hereby made to that certain Post-Petition Credit
Agreement dated as of May 16, 2003 (the "Credit Agreement"), by and among the
undersigned, Mississippi Chemical Corporation, a Mississippi corporation (the
"Borrower"), as debtor and debtor-in-possession, the Guarantors named therein,
and Harris Trust and Savings Bank, individually and in its capacity as
administrative and collateral agent thereunder, and you (all of said banks,
including Harris Trust and Savings Bank in its individual capacity, being
referred to collectively as the "Banks" and individually as a "Bank", and said
Harris Trust and Savings Bank as administrative and collateral agent for the
Banks under the Post-Petition Credit Agreement being hereinafter referred to in
such capacity as the "DIP Agent"). All defined terms used herein shall have the
same meaning as in the Credit Agreement unless otherwise defined herein.

          The Borrower and the Required Banks wish to amend the Credit Agreement
on the terms and conditions of this amendment (the "Revised Amendment").

Section 1. Amendments.

          Upon the satisfaction of all of the conditions precedent set forth in
Section 3 of this Revised Amendment, the Credit Agreement shall be amended as
follows:

          1.1. Section 1.1(b) of the Credit Agreement shall be deleted in full
and replaced with the following:

(b) The respective maximum aggregate principal amounts of the DIP Credit at any
one time outstanding and the percentage (the "Commitment Percentage") of the DIP
Credit available at any time which each Bank by its acceptance hereof severally
agrees to make available to the Borrowers are as follows (collectively, the "DIP
Commitments" and individually, a "DIP Commitment"):

Harris Trust and Savings Bank                              
$9,810,937.50          30.19%

Morgan Stanley Senior Funding                            
$2,489,277.43            7.66%

Banc of America Strategic Solutions, Inc.               $2,843,750.00           
8.75%

ABN AMRO Bank N.V.                                      $1,625,000.00           
5.00%

Avenue Special Situations Fund II, L.P.                 $5,606,250.00         
17.25%

SPCP Group, L.L.C.                                           
$5,062,392.53          15.58%

President and Fellows of Harvard College             $5,062,392.54         
15.58%

Total                                                                 $
32,500,000.00         100.00%

          1.2 Section 1.3(a) of the Credit Agreement shall be amended by
deleting the date May 31, 2003 and substituting in its stead the date October
31, 2003.

          1.3. The Credit Agreement shall be amended by adding the following
provision thereto as Section 1.9 thereof:

          Section 1.9. Termination of Borrower's Obligations.

The Borrower's duties and obligations under this Agreement shall terminate and
be cancelled (except for any duties and obligations which by their terms survive
the termination of this Agreement) for all purposes upon the irrevocable,
non-avoidable payment in full in cash (or some other form of consideration, with
the applicable Bank's consent) of all of the Borrower's Pre-Petition Obligations
and Post-Petition Obligations (including any unpaid interest, default interest
if applicable, and fees) to the Pre-Petition Banks and the Banks, the
termination of the DIP Commitments and the expiration, cancellation or cash
collateralization (with Bankruptcy Court approval if the DIP Agent shall
request) of all letters of credit issued under the Pre-Petition Loan Documents
and this Agreement.



          1.4. Section 3.2 of the Credit Agreement shall be amended (A) by
deleting the words "date hereof" appearing in the first line thereof and
inserting therefor the words "Revised Amendment Effective Date" and (B) by
deleting the date "May 31, 2003" appearing in the ninth line thereof and
inserting therefor the date "October 31, 2003".

          1.5. Section 3.4(c) of the Credit Agreement shall be amended to read
as follows:

          (c) Asset Sales Before Termination Date. In the event of any
Disposition (whether voluntary or involuntary) outside the ordinary course of
business of any Property of the Borrower or any of its Subsidiaries (other than
any Disposition of the Trinidad Interest or any part thereof) occurring prior to
the Termination Date that results in Net Cash Proceeds in excess of $1,000,000
in the aggregate, (x) the Borrower shall promptly notify the DIP Agent of such
proposed Disposition or receipt of proceeds of such Disposition (including the
amount of the estimated Net Cash Proceeds to be received by the Borrower or such
Subsidiary in respect thereof) and (y) promptly upon receipt by the Borrower or
the Subsidiary of the Net Cash Proceeds of such Disposition, the Borrower shall
deliver all of such Net Cash Proceeds in excess of $1,000,000 in the aggregate
to the DIP Agent for application as follows: 50% of such Net Cash Proceeds in
excess of $1,000,000 in the aggregate (the "Post-Petition Share") shall be
applied to the payment of then outstanding Loans and Reimbursement Obligations
and to be held as cash collateral for then outstanding L/Cs, and the other 50%
of such Net Cash Proceeds in excess of $1,000,000 in the aggregate shall be
applied to the payment of the Pre-Petition Obligations as provided in the
Pre-Petition Credit Agreement; provided, however, that (i) if the Post-Petition
Share of such Net Cash Proceeds in excess of $1,000,000 exceeds the aggregate
principal amount of the then outstanding Loans and Reimbursement Obligations and
the maximum amount available to be drawn under all L/Cs then outstanding under
this Agreement, such excess Net Cash Proceeds shall be applied to the payment of
the Pre-Petition Obligations as provided in the Pre-Petition Credit Agreement,
and (ii) if no Loans, Reimbursement Obligations or L/Cs are then outstanding
under this Agreement, the DIP Commitments have been reduced to zero, and all
other Post-Petition Obligations have been fully paid, all such Net Cash Proceeds
in excess of $1,000,000 in the aggregate shall be applied to the Pre-Petition
Obligations as provided in the Pre-Petition Credit Agreement. Nothing herein
contained shall impair or otherwise effect the prohibitions against the
Disposition of Property contained herein and in the other Loan Documents, any
requirement that the Bankruptcy Court approve such Disposition or the right of
the Banks or the Pre-Petition Banks to object to such Disposition. Any proceeds
of a Disposition described in this Section 3.4(c) designated to pay actual taxes
payable and costs of such Disposition shall be held by the DIP Agent in escrow
and shall be subject to the Liens of the DIP Agent, the Banks, the Pre-Petition
Agent and the Pre-Petition Banks until applied to pay such taxes and costs.

          1.6. Section 3.4(e) of the Credit Agreement shall be amended by
deleting the parenthetical expression "(subject to the Administrative Expense
Carve-Out)" appearing in the last line of Subsection (iv) thereof and by
deleting the period at the end of Subsection (v) thereof and adding at the end
of such Section the following:

provided

that (A) $1,500,000 of Cash Collateral shall be available to pay the
Administrative Expense Carve-Out, (B) Cash Collateral in an amount of $5,000,000
minus the amount, if any, by which the aggregate amount of all payments made
under the Employee Retention and Severance Plans exceeds $3,500,000 shall be
available to pay any unpaid balance of the Employees Plans Carve-Out and (C) the
Company may use Cash Collateral for 5 Business Days after the occurrence of an
Event of Default in an amount necessary to pay its payroll plus up to the lesser
of (x) the amount set forth in the Budget for that period or (y) $3,000,000 or
such other greater amount up to $5,000,000 as the DIP Agent may approve or such
other greater amount over $5,000,000 as the Required Banks may approve.



          1.7. Section 4.1 of the Credit Agreement shall be amended by adding
the following definitions thereto in the appropriate alphabetical order:

[ * ]

[ * ]

          "Employee Retention and Severance Plans"

means the Borrower's Key Employee Retention Plan, Key Employee Severance Plan
and All-Employee Supplemental Unemployment Benefit Plan containing the terms and
conditions set forth on Exhibit K hereto.



          "Employee Plans Carve-Out"

means $5,000,000 minus the amount, if any, by which the aggregate amount of all
payments made under the Employee Retention and Severance Plans exceeds
$3,500,000.



          "Financial Monitoring Package" means resetting financial covenant
levels and resetting the Excess Collateral Availability Requirement for the
Borrowing Base to reflect new Borrowing Base projections for the relevant
period.

          "Financing Motion" means the Debtors' Motion to Reconsider Approval of
Post-Petition Credit Agreement and for Other Relief and the Debtors' Emergency
Motion Authorizing (1) Borrowing with Priority Over Administrative Expenses and
Secured by Liens on Property of the Estates Pursuant to § § 364(c) and (d) of
the Bankruptcy Code, (2) Debtors' Use of Cash Collateral and Granting Adequate
Protection Therefor Pursuant to § § 361 and 363 of the Bankruptcy Code, (3)
Modifying the Automatic Stay and (4) Setting Final Hearing

          "Purchasing Card Program" means the credit/purchasing card account of
the Borrower with a credit limit not to exceed $50,000 at any one time in the
aggregate.

          "Purchasing Card Program Deposit" means cash, a certificate of
deposit, or money market account in principal amount not to exceed $50,000 that
is deposited with or pledged to, the Purchasing Card Program Issuer.

          "Purchasing Card Program Issuer" means AmSouth Bank, N.A., BankPlus or
any other entity that provides the Purchasing Card Program.

          "Required Pre-Petition Lenders"

means the "Required Banks" as defined in the Pre-Petition Credit Agreement.



          "Revised Amendment Effective Date"

means October 2, 2003.



          [ * ]

          1.8. The definitions of the terms "Disposition" and "Maturity Date"
contained in Section 4.1 of the Credit Agreement shall be amended respectively
to read as follows:

          "Disposition" means, whether or not authorized pursuant to the
Bankruptcy Code, the sale, lease, conveyance, liquidation, collection,
monetization, financing or refinancing (other than pursuant to the DIP Credit
Facility), or other disposition (including casualty and condemnation) of
Property.

          "Maturity Date"

means June 30, 2004.



and the definition of the term "EBITDA" contained in Section 4.1 of the Credit
Agreement shall be amended by adding the following sentence at the end therof:

In addition, EBITDA shall be computed to exclude up to $800,000 of amounts paid
under the Employee Retention and Severance Plans to the extent, if any, such
amounts are not paid prior to October 1, 2003.

and the definition of the term "FMCL" contained in Section 4.1 of the Credit
Agreement shall be amended by adding after the words "shall mean" therein the
phrase "Point Lisas Nitrogen Ltd., formerly known as".

          1.9. Section 5.18 of the Credit Agreement shall be amended by adding
the phrase "and the payments subject to the Employee Plans Carve-Out"
immediately before the period appearing at the end thereof.

          1.10 Section 7.9(a) of the Credit Agreement shall be amended by
inserting, before the word "tenders" in the third line thereof, the phrase "the
Purchasing Card Program,".

          1.11 Section 7.9(d) of the Credit Agreement shall be amended by
inserting the following clause before the punctuation at the end thereof:

and Liens in certificates of deposit or money market accounts in connection with
the Purchasing Card Program

          1.12. Section 7.20 of the Credit Agreement shall be amended to read as
follows:

          Section 7.20. Minimum EBITDA.

The Borrower will, as of the last day of each month commencing October 31, 2003,
have EBITDA for the period from October 1, 2003, through the last day of such
month in an amount not less than the amount shown for such period on Schedule
7.20 and referencing, as applicable, the aggregate principal amount effective
for periods prior to or following any Disposition of the Trinidad Interest;
provided, however, that this Section 7.20 shall be of no further force or effect
if, and when, the amount of Pre-Petition Obligations are paid down to no more
than $67,500,000 pursuant to the terms of this Agreement, the MCHI Guaranty, the
Standstill Agreement and the Pre-Petition Credit Agreement.



          1.13. Section 7.21 of the Credit Agreement shall be amended to read as
follows:

          Section 7.21. Capital Expenditures.

The Borrower shall not, nor shall it permit any Subsidiary to, expend or become
obligated for Capital Expenditures during each period commencing on October 1,
2003, through the last day of each month in an aggregate amount for the Borrower
and its Subsidiaries, excluding amounts for [ * ], in excess of the amount shown
on Schedule 7.21 for such period.



          1.14. Section 7.24 of the Credit Agreement shall be amended by (i)
adding the phrase "and the Employee Plans Carve-Out" immediately after the
phrase "except for the Administrative Expense Carve-Out" appearing in the next
to last line thereof and (ii) deleting the word "Interim" from the last line
thereof.

          1.15. Section 7.27(a) of the Credit Agreement shall be amended by
deleting the date "June 1," from the second line thereof and adding the date
"October 1," in its stead.

          1.16 Section 7.27(c) of the Credit Agreement shall be amended by
adding at the end thereof the following, "and that was not contemplated in the
Budget."

          1.17. The Credit Agreement shall be amended by adding the following
provisions thereto as Sections 7.28, 7.29 and 7.30 thereof:

          Section 7.28. Required Liquidity Events.

(a) If the Borrower has not entered into a definitive agreement for a
Disposition of the Borrower's equity interest in, or the assets of, [ * ] in a
method of Disposition acceptable to the DIP Agent before [ * ], then the
Borrower must have no later than [ * ] a process consistent with Section 7.28(c)
hereof acceptable to the DIP Agent, with such acceptance not to be unreasonably
withheld, for the marketing and Disposition of [ * ].



               (b) No later than [ * ] (or such later date as may be either
agreed to by the DIP Agent or approved by the Bankruptcy Court upon finding that
the Borrower has made substantial progress to achieve the deadline), the
Borrower must have entered into one or more definitive agreements for [  *  ]
involving [ * ] that will produce Net Cash Proceeds of at least [ * ]. The
Borrower agrees to file with the Bankruptcy Court by [ * ] (or the first
Business Day after the date to which the preceding deadline has been extended as
described above), such pleadings as are appropriate to obtain approval of any
such [ * ] and to close the transactions as soon as reasonably practicable
thereafter but in no event later than [ * ] or such later date as may be either
agreed to by the DIP Agent or approved by the Bankruptcy Court upon finding that
the Borrower has made substantial progress to achieve the deadline.

               (c) No later than [ * ] (or such later date as may be either
agreed to by the DIP Agent or approved by the Bankruptcy Court upon finding that
the Borrower has made substantial progress to achieve the deadline), the
Borrower must have entered into one or more definitive agreements for either
[  *  ] involving [ * ] that will produce Net Cash Proceeds of not less than [ *
] or [ * ] that will produce Net Cash Proceeds of not less than  [ * ]. The
Borrower agrees to file with the Bankruptcy Court by [ * ] (or the first
Business Day after the date to which the preceding deadline has been extended as
described above) such pleadings as are appropriate to obtain approval of such [
* ] and/or [  *  ] and to close the transactions as soon as reasonably
practicable thereafter but in no event later than [  *  ] or such later date as
may be either agreed to by the DIP Agent or approved by the Bankruptcy Court
upon finding that the Borrower has made substantial progress to achieve the
deadline.

               (d) The Required Banks hereby consent to any (i) [  *  ]
involving [  *  ] that produces Net Cash Proceeds of at least [  *  ],
(ii) [  *  ] involving [  *  ] that produce Net Cash Proceeds of at least
[  *  ], and (iii) [  *  ] that produces Net Cash Proceeds of at least [  *  ],
provided that (X) any non-cash proceeds of any [  *  ] or [  *  ] shall be
subject to a valid and enforceable first priority Lien in favor of the DIP Agent
for the benefit of the Banks and the Pre-Petition Banks as provided in
Section 2.1 hereof and that no other Person with a financial interest in the
Borrower or any Guarantor shall have any Lien or claim upon any such non-cash
proceeds, (Y) the Net Cash Proceeds of any Disposition except those involving
[  *  ] are applied immediately on closing pursuant to Section 3.1 of this
Credit Agreement, and (Z) the Net Cash Proceeds of any Disposition involving
[  *  ] are applied immediately on closing to the Pre-Petition Obligations
pursuant to the Pre-Petition Loan Documents, the Standstill Agreement, [  *  ]
and the Financing Order.

          Section 7.29. Provisions Applicable Upon the Occurrence of an Event of
Default.

Upon the occurrence of an Event of Default, the Borrower may use Cash Collateral
for 5 Business Days in an amount necessary to pay its payroll plus up to the
lesser of $3,000,000 or the amount set forth in the Budget for that period (or
such other greater amount as may be approved by (i) the DIP Agent in the case of
amounts that do not exceed $5,000,000 and (ii) the Required Banks in the case of
amounts that do exceed $5,000,000. In addition, within 5 Business Days of the
occurrence of an Event of Default hereunder, the Borrower must (a) actively and
continuously market all of the Borrower's and Subsidiaries' assets or the
Borrower as a whole in a manner acceptable to the Required Pre-Petition Lenders
and the Required Banks and (b) agree with the Required Banks on a divestiture
budget and a new Financial Monitoring Package.



          Section 7.30. Maximum Pre-Petition Obligations.

The Borrower will have total Pre-Petition Obligations at the end of each month
and at all times thereafter not exceeding the amounts shown on Schedule 7.30
hereto.



          1.18. Section 8.1(b) of the Credit Agreement shall be amended by
adding the phrase ", 7.28, 7.29 or 7.30" immediately after the figure "7.25"
appearing therein.

          1.19. Section 8.1(j) of the Credit Agreement shall be amended by
adding the phrase ", the Employee Plans Carve-Out" immediately after the phrase
"the Administrative Expense Carve-Out" appearing in the next to last line
thereof.

          1.20. Section 8.1(l) of the Credit Agreement shall be amended by
adding before the word "; or" at the end thereof the following:

or (iii) any plan of reorganization of the Debtors is confirmed which does not
provide for the payment in full in cash (or other consideration satisfactory to
each respective Bank and Pre-Petition Bank in its sole and arbitrary discretion)
of the Obligations and the Pre-Petition Obligations upon the effective date of
the plan

          1.21. Section 8.1(q) of the Credit Agreement shall be amended by
adding the clause "or the priority of any or all of the DIP Agent's and/or the
Banks' claims, liens or security interests" immediately before the phrase "and
which modification is not acceptable" in the third line thereof.

          1.22. Section 8.1(r) of the Credit Agreement shall be amended by
adding the phrase "and the Employee Plans Carve-Out" immediately after the
phrase "the Administrative Expense Carve-Out" appearing in the parenthetical
expression contained in the next to last line thereof.

          1.23. Section 8.1(u) of the Credit Agreement shall be amended to read
as follows:

          (u) The Bankruptcy Court shall not overrule any objection filed with
respect to the Lien Finding on or before the date set by the Bankruptcy Court
for ruling on the objections, so long as the DIP Agent has agreed to the ruling
date; or"

          1.24. Section 8.1 of the Credit Agreement shall be amended by
replacing the period appearing at the end of subsection (v) thereof with "; or"
and by adding the following provision thereto as subsection (w) thereof:

          (w) If by [  *  ] (or such later date as may be either acceptable to
the DIP Agent or approved by the Bankruptcy Court upon finding that the Borrower
has made substantial progress to achieve this deadline), the Borrower has not
applied, or directed its Subsidiaries to apply, the Net Cash Proceeds of [  *  ]
involving [  *  ] of at least [  *  ] to the Pre-Petition Obligations; or

          1.25. Section 8.1 of the Credit Agreement shall be amended by adding
the following provision thereto as subsection (x) thereof:

          (x) If by [  *  ] (or such later date as may be either acceptable to
the DIP Agent or approved by the Bankruptcy Court upon finding that the Borrower
has made substantial progress to achieve this deadline) the Borrower has not
received Net Cash Proceeds of either (i) [  *  ] involving [  *  ] of at least
[  *  ] or (ii) [  *  ] of at least [  *  ] and disbursed such Net Cash Proceeds
as provided in Section 3.4 of this Agreement; or"

          1.26 Section 8.1 of the Credit Agreement shall be amended by adding
the following provision thereto as subsection (y) thereof:

          (y) non-compliance or default by the Debtors with any of the terms and
provisions of the Financing Order.

          1.27. The Credit Agreement shall be amended by substituting or adding,
as appropriate, as Exhibit I and as Schedules 7.20, 7.21 and 7.30 thereto the
respective form of Exhibit I and of Schedules 7.20, 7.21 and 7.30 attached to
this Revised Amendment. The Credit Agreement shall be amended by substituting or
adding, as appropriate, as Exhibit K thereto the form of Exhibit K attached as
an Exhibit to the Financing Motion.

          1.28. The Required Banks hereby consent to the Employee Retention and
Severance Programs.

Section 2. Waiver.

          2.1. Upon the satisfaction of the conditions precedent contained in
Section 3 hereof, the Required Banks waive any Event of Default under Section
7.20 or Section  8.1(i) of the Credit Agreement resulting from a breach under
decretal 15(g) of the Interim Financing Order that occurred before the Revised
Amendment Effective Date.

          2.2. The waiver contained in Section 2.1 is limited to the matters
expressly stated herein and shall become effective only upon the satisfaction of
the conditions precedent set forth in Section 3 hereof. By accepting this waiver
by the Required Banks of the foregoing requirement, the Borrower agrees that it
remains obligated to comply with the terms of the Credit Agreement and related
documents and that the Required Banks shall not be obligated in the future to
waive any provision of the Credit Agreement and related documents and may
exercise their rights and remedies under the Loan Documents and otherwise as
though such waiver had never been made.

Section 3. Conditions Precedent.

          This Revised Amendment shall become effective upon the satisfaction of
all of the following conditions precedent:

          3.1. The Borrower, the DIP Agent and the Required Banks shall have
executed this Revised Amendment (such execution may be in several counterparts
and the several parties hereto may execute on separate counterparts).

          3.2. Each of the representations and warranties set forth in Section 5
of the Credit Agreement shall be true and correct, except that the
representations and warranties made under Section 5.2 shall be deemed to refer
to the most recent financial statements furnished to the Banks pursuant to
Section 7.4 of the Credit Agreement; provided, that such financial statements
for the fiscal period ending June 30, 2003 shall be subject to change based on
completion of audited financial results.

          3.3. After giving effect to this Revised Amendment, the Borrower shall
be in full compliance with all of the terms and conditions of the Loan Documents
and no Event of Default or Potential Default shall have occurred and be
continuing thereunder.

          3.4. The Final Financing Order, in a form acceptable to the DIP Agent,
the Pre-Petition Agent and their respective counsel, shall have been entered by
the Bankruptcy Court after notice given and a hearing conducted in accordance
with Bankruptcy Rule 4001(c) and shall be in full force and effect and shall not
have been amended, modified, stayed, vacated, reversed or rescinded in any
respect.

          3.5. The Required Pre-Petition Lenders shall have consented to the
Employee Retention and Severance Plans and to the Employee Plans Carve-Out.

Section 4. Miscellaneous.

          4.1. Each of the Guarantors acknowledges the execution of the
foregoing Revised Amendment by the Borrower and acknowledges that this consent
is not required under the terms of the Credit Agreement and that the execution
hereof by the Guarantors shall not be construed to require the Banks to obtain
their acknowledgment to any future amendment, modification or waiver of any term
of the Credit Agreement except as otherwise provided in the Credit Agreement.
Each of the Guarantors hereby agree that the Guaranty shall apply to all
indebtedness, obligations and liabilities of the Borrower to the Banks under the
Credit Agreement, as amended pursuant to this Revised Amendment, and that its
obligations under the Credit Agreement shall be and remain in full force and
effect.

          4.2. Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Revised Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement itself, the Notes, or any
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference to the Credit Agreement being sufficient to refer to
the Credit Agreement as amended hereby.

          4.3. This Revised Amendment may be executed in any number of
counterparts, and by the different parties on different counterparts, all of
which taken together shall constitute one and the same agreement. Any of the
parties hereby may execute this Revised Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. This Revised Amendment shall be governed by the internal laws of
the State of Illinois.

          Upon acceptance hereof by the DIP Agent and the Banks in the manner
hereinafter set forth, this Revised Amendment shall be a contract between us for
the purposes hereinabove set forth.

          Dated as of October 2, 2003.

Mississippi Chemical Corporation, as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Name: Timothy A. Dawson

Title: Senior Vice President and

Chief Financial Officer

 

Guarantors:

MissChem Nitrogen, L.L.C., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Name: Timothy A Dawson

Title: Vice President of Finance and

Treasurer

 

Mississippi Nitrogen, Inc., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Name: Timothy A Dawson

Title: Vice President of Finance and

Treasurer

 

Triad Nitrogen, L.L.C., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Mississippi Phosphates Corporation, as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Mississippi Potash, Inc., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Eddy Potash, Inc., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Mississippi Chemical Management Company, as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Mississippi Chemical Company, L.P., as Debtor and Debtor-in-Possession

By: Mississippi Chemical Management Company, its general partner

By /s/ Timothy A. Dawson

Its Vice President of Finance and Treasurer

 

Melamine Chemicals, Inc., as Debtor and Debtor-in-Possession

By /s/ Timothy A. Dawson

Its Vice President - Finance

 

 

Accepted and Agreed to as of the day and year last above written.

Harris Trust And Savings Bank individually and as DIP Agent

By /s/ Lawrence A. Mizera

Name: Lawrence A. Mizera

Title: Vice President

 

Morgan Stanley Senior Funding, Inc.

By /s/ Daniel Allen

Name: Daniel Allen

Title: Vice President

 

Banc of America Strategic Solutions, Inc.

By /s/ Charles A. Kerr

Name: Charles A. Kerr

Title: Managing Director

 

ABN AMRO Bank N.V.

By /s/ Steven C. Wimpenny

Name: Steven C. Wimpenny

Title: Group Senior Vice President

 

By /s/ Clifford G. Blasberg

Name: Clifford G. Blasberg

Title: Group Vice President

 

Avenue Special Situations Fund II, L.P., as Buyer

By: Avenue Capital Partners II, LLC, General Partner

By: GL Partners II, LLC, Managing Member of General Partner

By /s/ Marc Larsey

Name: Marc Larsey

Title: Managing Partner

By

Name: ______________________________

Title: _______________________________

 

SPCP Group, L.L.C.

By /s/ Jeffrey A. Gelfand

Name: Jeffrey A. Gelfand

Title: Chief Financial Officer

 

President and Fellows of Harvard College

By: Whippoorwill Associates Incorporated

Its: Agent and Authorized Signatory

By /s/ Shelley F. Greenhaus

Name: Shelley F. Greenhaus

Title: Managing Directo

--------------------------------------------------------------------------------



Schedule 7.20

MINIMUM REQUIRED EBITDA *


Period Ending

Minimum Required Amount Prior To Any Disposition

Minimum Required Amount Following Any Disposition

October 31, 2003

($750,000)

($1,250,000)

November 30, 2003

$20,000

($480,000)

December 31, 2003

$1,040,000

$540,000

January 31, 2004

$2,960,000

$2,440,000

February 29, 2004

$3,610,000

$2,980,000

March 31. 2004

$2,730,000

$2,260,000

April 30, 2004

$3,800,000

$3,140,000

May 31, 2004

$3,840,000

$3,170,000

June 30, 2004

$3,660,000

$3,020,000

 

___________________________________

* Numbers in parenthesis are negative amounts.

--------------------------------------------------------------------------------

 

Schedule 7.21

MAXIMUM PERMITTED CAPITAL EXPENDITURES


Period Ending

 

Maximum Permitted
Amount

October 31, 2003

 

$2,800,000

November 30, 2003

 

$5,300,000

December 31, 2003

 

$6,400,000

January 31, 2004

 

$7,100,000

February 29, 2004

 

$7,700,000

March 31, 2004

 

$9,000,000

April 30, 2004

 

$9,600,000

May 31, 2004

 

$10,300,000

June 30, 2004

 

$10,800,000

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.30

MAXIMUM PERMITTED PRE-PETITION OBLIGATIONS


Period Ending

 

Maximum Permitted
Amount

October 31, 2003

 

$159,030,000

November 30, 2003

 

$159,030,000

December 31, 2003

 

$159,030,000

January 31, 2004

 

$80,000,000

February 29, 2004

 

$80,000,000

March 31, 2004

 

$67,500,000

April 30, 2004

 

$67,500,000

May 31, 2004

 

$67,500,000

June 30, 2004

 

$67,500,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit I

EXCESS COLLATERAL AVAILABILITY REQUIREMENT




Period Ending

 

Excess Collateral Availability Requirement

October 31, 2003

 

$35,120,000

November 30, 2003

 

$32,980,000

December 31, 2003

 

$32,660,000

January 31, 2004

 

$31,990,000

February 29, 2004

 

$31,270,000

March 31, 2004

 

$30,900,000

April 30, 2004

 

$32,900,000

May 31, 2004

 

$35,510,000

June 30, 2004

 

$36,930,000

